DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final-Office Action is in response to the application 16/146,100 filed on
02/18/2022.
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 2, 10, and 18 are canceled in this Office Action.
Claims 1,3-4, 9, 11-12, and 17 are amended in this Office Action. 
Response to Arguments
Applicant’s arguments filed in the amendment filed 02/18/2022 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9 ,13-14, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (USPGPUB 2020/0026778) “Miller” in view of Cornea et al. (US Patent 8645825) “Cornea” and  Kuo et al. (US PGPUB 20140379744) “Kuo” and Press (US PGPUB 20140372399) “Press”.
Regarding claim 1, Miller teaches a computer-implemented method ([0004]) comprising: detecting, by a computer system having a memory and at least one hardware processor, user-entered text in a search field of a search engine, the user-entered text having been entered via a user interface of a computing device of a user (Fig. 4E & [0108]: User provides input to client device, that includes a leading portion (user-entered text)  of a corresponding counterparty identifier, e.g., the characters "Wa" within fillable text box); in response to the detecting of the user-entered text, generating, by the computer system, a plurality of auto-completion candidates based on the user-entered text, each one of the plurality of auto- completion candidates comprising predicted text absent from the user- entered text and first portion of the user-entered text (Fig.4E & [0111]: The system has a display unit that is used for presentation as pop-up window at a position within digital payment interface that obscures at least a portion of fillable text box, and pop-up window. Pop-up window includes individual interface elements that represent of corresponding ones of the candidate counterparty identifiers, e.g., "Washington Gas.TM.," "Washington Post.TM.," and "The Wall Street Journal.TM” when portion of user input is “Wa”); the generating the plurality of auto-completion candidates comprises: searching a history of submitted search queries for submitted search queries comprising the user-entered text ([0049]: The system determines counterparties that contextually relevant to prior exchanges of data involving user and in some instances. Conventional auto-completion processes that obtain candidate counterparty identifier based on a text-filtering of character strings previously input by user (history of submitted queries) to digital interfaces generated and presented by client device); determining that less than a threshold amount of search queries comprising the user-entered text have been submitted to the search engine ([0047]: The system checks whether the leading portion (user-entered text) fail to match any portion of a character string previously provided (submitted user-entered text) as an input. Thus, this is equivalent to amount of submitted user-entered text is zero (less than the threshold) if it fails to match with the input); ranking, by the computer system, the plurality of auto-completion candidates based on profile data of the user using a neural network model, the neural network model being configured to generate a corresponding score for each one of the plurality of auto-completion candidates based on the user-entered text and the profile data, and the ranking of the plurality of auto-completion candidates being based on the corresponding scores of the plurality of auto-completion candidates ([0027]: Profile information such as a mailing address, a mobile number, an email address, an age, a gender, a profession, or a level of education characterizing each of the users of transaction system is used to determine the counterparty for the particular user. [0096]: The recommendations engine ranks the candidate counterparty identifiers, e.g., in accordance with a likelihood that user will involve with the corresponding counterparty. The recommendations engine parses output data and rank each of the candidate counterparty identifiers ordered in accordance with respective ones of the relevance scores (e.g., to generate a ranked list of candidate counterparty identifiers "Washington Gas.TM.," "Washington Post.TM.," "Washington Capitals," "The Wall Street Journal," and "Washington Mutual Insurance" having respective relevance scores of 0.95, 0.9, 0.5, 0.8, 0.2). [0073]: The recommendation engine performs operations that apply one or more artificial neural network models.); and causing, by the computer system, at least a portion of the plurality of auto-completion candidates to be displayed in an auto-complete user interface element of the search field within the user interface of the computing device of the user based on the ranking prior to the user-entered text being submitted by the user as part of a search query (Fig. 4C & [0109]: The display unit presents the results as a drop-down list at a position below fillable text box, and drop-down list includes individual interface elements that represent of corresponding ones of the candidate counterparty identifiers).  
Cornea teaches in response to the detecting of the user-entered text, generating, by the computer system, a plurality of auto-completion candidates based on a corresponding frequency level for each one of the plurality of auto-completion candidates, each one of the plurality of auto-completion candidates comprising predicted text absent from the user-entered text and at least a portion of the user-entered text, the frequency level indicating a number of times the corresponding predicted text has been included in a user-submitted search query to the search engine along with the at least a portion of the user-entered text (Fig.1 & Col 4 line 57-67 & Col 5 line 1-23: The system receives the n-gram input text from the user and identifies autocomplete suggestions for the n-gram using data in a local cache. In the illustrated example, the autocomplete suggestions 112a, 112b include "act" and "apple", which each begin with the n-gram 104, "a". The local cache stores autocomplete data. Autocomplete data include data indicative of words and phrases that can be provided as autocomplete suggestions. For example, the autocomplete data can specify a use frequency or use count for (frequency level indicating a number of times the corresponding predicted text has been included in a user-submitted search query to the search engine) each of the autocomplete suggestions. Personalized autocomplete data can specify words or phrases that have been recently input. The personalized autocomplete data can also specify words or phrases that are frequently entered by the user or at the computing device. The personalized autocomplete data can be based on search queries entered by the user. When the control is a search control, for example, the autocomplete suggestions can be identified from a set of previously entered queries of the user. The autocomplete data can include use data based on general usage of the words or phrases (e.g., a rate with which many different users have interacted with the autocomplete suggestions). Thus, the system provides auto-completions for input search text from a user where a count of queries in the past of the user or group of users is analyzed to determine appropriate auto completions to display to the users). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cornea teachings in the Miller system. Skilled artisan would have been motivated to incorporate popular past auto completions for the users taught by Cornea in the Miller system to increase the relevancy of auto completions for the users. This close relation between both of the references highly suggests an expectation of success.
Kuo teaches searching the history of submitted search queries for submitted search queries comprising the modified version of the user-entered text ([0078]: The contextual search interface (modified version) may be presented as an alternative that the user can navigate to and select results or suggested queries if they are unsatisfied with the native auto-complete feature associated with the search box. [0079] & [0081]: The contextual search interface includes three sections of useful search information where… one section of the contextual search interface includes suggested search queries processed by the contextual service.[0072]: User profile is accessible by the contextual service component wherein user profile includes the users browsing history, search history); and generating the plurality of auto-completion candidates based on one or more results of the searching the history of submitted search queries for submitted search queries comprising the modified version of the user- entered text (Fig. 5 elements 521,530,540 & [0079]:  The contextual search interface includes three sections of useful search information that contain modified version). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Kuo teachings in the Miller and Cornea system. Skilled artisan would have been motivated to incorporate modified versions of user-generate text taught by Kuo in the Miller and Cornea system to handle in a situation where the user is unsatisfied with the native auto-complete, as recognized by Kuo ([0078]). This gives the user more options and opportunities to retrieve the correct auto-complete queries that they are desired. This close relation between both of the references highly suggests an expectation of success.
Press teaches generating a modified version of the user-entered text based on the determining that less than the threshold amount of search queries comprising the user-entered text have been submitted to the search engine, the modified version being formed based on a removal of second portion of the user-entered text (Fig. 3A-B, Fig. 4 A-B & [0049]:The functionality of the query processing module may include interface functionality that is presented to the user for selection and/or providing feedback. With reference to FIG. 3A, a schematic diagram is illustrated showing an exemplary screen display 300A having a misspelled search query "GAMESS" 310A entered into the search input field 312A. The misspelled search query is automatically replaced with its most likely spell-corrected version without any indication to the user, in accordance with an embodiment of the present invention. For instance, the user associated with the entered search query has a very low input-precision score, so the assumption is that the search query is incorrectly spelled as such the search query is automatically executed without interface options. The resolved search query "GAMES" is identified at least in part on the accuracy profile of the user. The display 300 includes algorithmic search results 314A for "GAMES". [0050]: With reference to FIG. 3B, a schematic diagram is illustrated showing an exemplary screen display 300B having a misspelled search query "GAMESS" 310B entered into the search input field 312B. The misspelled search query is automatically replaced with its most likely spell-corrected version with some indication to the user that an alteration has been made, in accordance with an embodiment of the present invention. The resolved search query "GAMES" is identified at least in part based on the accuracy profile of the user; and additional interface functionality e.g., 314B "DO YOU MEAN RESULTS FOR GAMESS?" may be triggered. For instance, the user associated with the search query has a moderate input-precision score that triggers interface elements that communicate search query processing determinations. The display 300B includes algorithmic search results 316B for "GAMES". Thus, the system identifies that the input search query can have a low precision score relating to the user (less than a threshold amount of search queries submitted) and therefore the system replaces the input query with corrections such as deletes any misspelled word). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Press teachings in the Miller and Cornea and Kuo system. Skilled artisan would have been motivated to incorporate modifying entered texts for ones lower than a threshold taught by Press in the Miller and Cornea and Kuo system so returned results can be more relevant to the user thus improves the accuracy of the results. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 3, Miller in view of Cornea, Kuo and Press teaches all the limitations of claim 1. Miller further teaches wherein the threshold amount of search queries comprises one search query ([0047]: Additional input to client device is needed when the leading portion fails to match any portion of a character string previously provided as an input to digital payment interface. Thus, the threshold of one indicates that there is one match but the system only detects when there is no match (zero, less than threshold)).  
Regarding claim 4, Miller in view of Cornea, Kuo and Press teaches all the limitations of claim 1. Miller does not explicitly teach wherein the other portion of the user-entered text comprises at least one term of the user-entered text.  
Kuo teaches the other portion of the user-entered text comprises at least one term of the user-entered text (Fig. 5 elements 512, 521, and 540 & [0077-0081]: The results of contextual search interface presents entries related to the intended search. The input “George B” outputs similar entries such as “George H. W. Bush is the 41.sup.st president” or suggestions like "George Bush 43").  Please refer to claim 1 for the motivational statement.
Regarding claim 5, Miller in view of Cornea, Kuo and Press teaches all the limitations of claim 1. Miller further teaches wherein the profile data comprises at least one of an industry, a job title, a company, and a location ([0027-0029]: The elements of profile information that identify and characterize each of the users of transaction system includes a mailing address (location)…a profession (job title)…classes or types of counterparties e.g. local utilities or providers of services (company; industry)…a current geographic position of user (location)).
Regarding claim 6, Miller in view of Cornea, Kuo and Press teaches all the limitations of claim 1. Miller further teaches wherein the ranking the plurality of auto-completion candidates comprises retrieving the profile data of the user from a database of a social networking service ([0082]: The system compares between the vector representation of user and of other users, and establishes that other users as "similar" to user when their corresponding cosine similarities exceeds a threshold similarity value. The system also identifies counterparties with these "similar" users (social networking). Thus, the system is relating other users (social network) to the user to determine similarities to generate counterparties).  
Regarding claims 9 and 17, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 11, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 12, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 13, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Regarding claims 14, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 7-8, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (USPGPUB 2020/0026778) “Miller” in view of Cornea et al. (US Patent 8645825) “Cornea”; Kuo et al. (US PGPUB 20140379744) “Kuo”; Press (US PGPUB 20140372399) “Press” and Sapoznik et al. (US PGPUB 20180012231) “Sapoznik”.
Regarding claim 7, Miller in view of Cornea, Kuo and Press teaches all the limitations of claim 1. Miller does not explicitly teach wherein the ranking the plurality of auto-completion candidates comprises: for each one of the plurality of auto-completion candidates, generating a corresponding embedding for each word in the one of the plurality of auto-completion candidates; for each one of the plurality of auto-completion candidates, inputting the corresponding embedding for each word in the one of the plurality of auto-completion candidates into a long short-term memory (LSTM) network of the neural network model, the LSTM network comprising a plurality of LSTM cells; and for each one of the plurality of auto-completion candidates, generating the corresponding score of the one of the plurality of auto- completion candidates using a state value of a last cell of the plurality of LSTM cells of the LSTM network.
Sapoznik teaches wherein the ranking the plurality of auto-completion candidates comprises: for each one of the plurality of auto-completion candidates, generating a corresponding embedding for each word in the one of the plurality of auto-completion candidates ([0272]: The system includes a word encoder component that further processes the preprocessed previous text to generate a vectorized representation of the previous text. For example, each word of the previous text may be represented as a vector and the vectors for the words may be combined to represent the previous text as a matrix, which may be referred to as a word matrix); for each one of the plurality of auto-completion candidates, inputting the corresponding embedding for each word in the one of the plurality of auto-completion candidates into a long short-term memory (LSTM) network of the neural network model, the LSTM network comprising a plurality of LSTM cells ([0182]: The system implements auto-complete using a neural network language model, such as a recurrent neural network (RNN) language model implemented with long short-term memory units. [0273]: The feature encoder component uses a neural network, such as an RNN with long short-term memory units to iteratively process each word of the previous text by iteratively processing each column of the word matrix); and for each one of the plurality of auto-completion candidates, generating the corresponding score of the one of the plurality of auto- completion candidates using a state value of a last cell of the plurality of LSTM cells of the LSTM network ([0278]: The classifier component processes a response feature vector and determines words that start a suggested response. Classifier component uses a classifier such as a logistic regression classifier to determine a score for each word of an allowed set of words, and a number of top scoring words may be selected as words that may be used for a suggested response. [0279]: The system identifies high scoring sequences of words for a suggested response. Search component creates a search graph and add or extend paths in the search graph using the scores received from classifier component.).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Sapoznik teachings in the Miller system. Skilled artisan would have been motivated to incorporate inputting embedding words into LSTM of neural network model and rank them taught by Sapoznik in the Miller system to improve the performance of the auto-complete and to identify the highest scoring sequences of characters that may follow the current text, as recognized by Kuo ([0182] & [0190]). This gives the user more options and opportunities to retrieve the correct auto-complete queries that they are desired. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 8, Miller in view of Cornea, Kuo and Press teaches all the limitations of claim 1. Miller does not explicitly teach wherein the ranking the plurality of auto-completion candidates comprises: for each one of the plurality of auto-completion candidates, generating a corresponding embedding for each word in the one of the plurality of auto-completion candidates; for each one of the plurality of auto-completion candidates, generating a corresponding coherence score for each combination of a word with all of the words preceding the word in the auto-completion candidate, the coherence score indicating a coherence level between the word and all of the words preceding the word; and for each one of the plurality of auto-completion candidates, generating the corresponding score of the one of the plurality of auto- completion candidates using the corresponding coherence scores of the combinations in the auto-completion candidate.
Sapoznik teaches wherein the ranking the plurality of auto-completion candidates comprises: for each one of the plurality of auto-completion candidates, generating a corresponding embedding for each word in the one of the plurality of auto-completion candidates ([0272]: The system includes a word encoder component that further processes the preprocessed previous text to generate a vectorized representation of the previous text. For example, each word of the previous text may be represented as a vector and the vectors for the words may be combined to represent the previous text as a matrix, which may be referred to as a word matrix); for each one of the plurality of auto-completion candidates, generating a corresponding coherence score for each combination of a word with all of the words preceding the word in the auto-completion candidate, the coherence score indicating a coherence level between the word and all of the words preceding the word; and for each one of the plurality of auto-completion candidates, generating the corresponding score of the one of the plurality of auto- completion candidates using the corresponding coherence scores of the combinations in the auto-completion candidate (([0189-0190]: The classifier of the system determines a score (e.g., a likelihood or probability) for each character that may follow characters that have already been typed. For example, where the current text is "How m", a score may be generated for each possible subsequent character. The system creates a search graph and add or extend paths in the search graph using the scores received from classifier component). Please refer to claim 7 for the motivational statement.  
Regarding claims 15 and 19, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 16 and 20, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153